DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 14-16) in the reply filed on 8/1/2022 is acknowledged.
Status of Application, Amendments, And/Or Claims
Claims 1, 3, 6, 8,11,14-25 and 28-30 are pending.
Claims 1, 3, 6, 8,11,17-25 and 28-30 are withdrawn from further consideration as being drawn to nonelected Inventions (i.e., Groups I-III).
Claims 14-16 are under examination.
Information Disclosure Statement
The information disclosure statement filed on 8/1/2019 has been considered.
Drawings
The drawings are objected to because Figures Figure 1A, 21A-21G, 23A-23D, 24A-24D, and many other figures recited legends and details which are not clear enough to be read.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see pg. 41, 48). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Objections
Claims 14 and 16 are objected to because of the following informalities:
Claim 14 is objected for the use of an abbreviated phrase (BCKDK) and claim 16  is objected for the use of an abbreviated phrase (BCAA), which should be described for the first time followed by their abbreviated form placed in a parenthesis.
Claim Rejections - 35 USC § 112-wrtten description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 The written description in this case only sets forth method of a metabolic disorder in a subject comprising administering to the subject a therapeutically effective a BT2, and therefore the written description is not commensurate in scope with “a method of treating or preventing comprising administering to the subject at one agent capable of antagonizing BCKDK”. The claims broadly encompass treating or preventing any metabolic disorder associated with any agent that is an antagonist of BCKDK. The claims do not require that a BCKDK possess any particular feature or structure that may treat or prevent a metabolic disorder. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  Some of the factual considerations that are weighed when determining a written description include the level of skill and knowledge in the art, the disclosure of complete or partial structures, the disclosure of physical and or chemical properties, adequate disclosure of the functional characteristics, the correlation between structure and function, and disclosure of methods of making.
The specification at pg. 38 discloses that BT2, a BCKDK inhibitor obtained from Sigma-Aldrich and administered to C57BL/6 mice before TAC surgery and measured BCKD activity in mouse cardiac tissue. The specification at pg. 46-72, discloses that BT2 compound when administered with BT2  improves BCAA catabolic defect and as a result may be used for treating insulin resistance in type 2 diabetes and that BT2 administration could improve heart failure caused by defect of branched-chain amino acids. Sun and Wang (Biochem. Et Biophys. Acta. 2270-2275, 2016) teach that branched-chain amino acid catabolic deficiency plays role in failing hearts (abstract). Wang et al. (Am. J. Phys. Heart Circ. Physiol. 311:H1160-H1169, 2016) teach that BCAA catabolism is dysregulated after MI, which contributes to post-MI cardiac dysfunction and remodeling through activating mTOR (Results). Tso et al. (The J. Biol. Chem. 289:20583-20593, 2014) teach that Benzothiophene carboxylate derivative BT2 as novel inhibitor of Branched-chain alpha-ketoacid dehydrogenase kinase (see the title, abstract).  The specification does not disclose a genus of agents that can inhibit BCKDK. The inhibitors can be a protein, peptide, amino acid, nucleic acid, an organic small or large compound or a combination thereof. The prior art does not provide teachings to accomplish the claimed genus either. The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed.
Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, 1 "Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.
Vas-Cath Inc. V. Mahurka, 19 USPQ2d 1111, states that applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus.  The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  At section B (1), the court states an adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.  
As discussed above, the skilled artisan cannot envision the detailed genus of “any agent that is capable of antagonizing BCKDK ” and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of making a mutation. The compound itself is required. See Fiers v.Revel, 25USPQ2d 1601 at 1606 (CAFC 1993) and Amgen v.Baird, 30 Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 148 at 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class.
Therefore, only the BT2 for treating a heart condition or IR in a diabetic subject, but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).


Claim Rejections - 35 USC § 112-scope of enablement
Claims 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a metabolic disorder in a subject in need thereof comprising administering an effective amount of BT2, does not reasonably provide enablement for preventing a metabolic disorder in a subject in need thereof comprising any agent that is capable of inhibiting BCKDK.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
 In In re Wands, 8USPQ2d, 1400 (CAFC 1988) page 1404, the factors to be considered in determining whether a disclosure would require undue experimentation include: (1) Nature of the invention, (2) the state of the prior art, (3) the predictability or lack thereof in the art, (4) the amount of direction or guidance present, (5) the presence or absence of working examples, (6) the breath of the claims, (7) the quantity of experimentation needed, (8) relative skill of those in the art.  
The instant disclosure fails to meet the enablement requirement for the following reasons:
The instant claims are broadly drawn to a method of preventing or treating any metabolic disease in a subject comprising administering any agent that is capable of inhibiting BCKDK.
The state of the prior art and the predictability or lack thereof in the art:
With regards to the preventing any metabolic disease, the specification does not disclose sufficient guidance or objective evidence that such agent can prevent heart arrest, insulin resistance, obesity or other metabolic disease in a subject in need thereof. Sun and Wang (Biochem. Et Biophys. Acta. 2270-2275, 2016) teach that branched-chain amino acid catabolic deficiency plays role in failing hearts (abstract). Wang et al. (Am. J. Phys. Heart Circ. Physiol. 311:H1160-H1169, 2016) teach that BCAA catabolism is dysregulated after MI, which contributes to post-MI cardiac dysfunction and remodeling through activating mTOR (Results). Tso et al. (The J. Biol. Chem. 289:20583-20593, 2014) teach that Benzothiophene carboxylate derivative BT2 as novel inhibitor of Branched-chain alpha-ketoacid dehydrogenase kinase (see the title, abstract). However, the art dose not teach preventing or even treating in a subject in need thereof any metabolic disease comprising administering a genus of agent capable of inhibiting BCKDK.  Therefore, it is unpredictable and would require a large amount of experimentation to prevent any metabolic disease comprising administering a genus of agents capable of inhibiting BCKDK in a patient need thereof.
The amount of direction and guidance present and the presence or absence of working examples: Given the teachings found in the art, detailed teachings are required to be present in the disclosure in order to enable the skilled artisan to practice the invention as claimed. These teachings are absent. The specification at pg. 38 discloses that BT2, a BCKDK inhibitor obtained from Sigma-Aldrich and administered to C57BL/6 mice before TAC surgery and measured BCKD activity in mouse cardiac tissue. The specification at pg. 46-72, discloses that BT2 compound when administered with BT2  improves BCAA catabolic defect and as a result may be used for treating insulin resistance in type 2 diabetes and that BT2 administration could improve heart failure caused by defect of branched-chain amino acids. The specification does not teach administering a genus of compound capable of inhibiting BCKDK for preventing any metabolic disease to a subject in need thereof. The art or the specification is devoid of any example where the administration of a genus of agent capable of  inhibition of BCKDK can prevent any metabolic disease in a subject in need thereof.  Therefore, it is unpredictable how one of the skill in the art can practice the instantly claimed invention. 
The breadth of the claims and the quantity of experimentation needed: Due to the large quantity of experimentation necessary to prevent any metabolic disease comprising administering a genus of agent capable of inhibiting BCKDK in a patient in need thereof, the lack of direction/guidance presented in the specification regarding the same, the state of the prior art which establishes the unpredictability about preventing a metabolic disease, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (Am. J. Heart Circ Physiol. 311: H1160-H1169, 2016).
	The instantly claimed invention is broadly drawn to a method for treating a metabolic disorder in a subject comprising administering to the subject a therapeutically effective amount of at least one agent capable of antagonizing BCKDK.
	Wang et al teach administering BT2 to a subject post-myocardial infarction (MI) cardiac dysfunction and remodeling and they teach that BT2 is a novel BCKDK inhibitor (they call it BDK inhibitor in short) (see pg.H166, left col. and Fig. 7).  Therefore, the instantly claimed invention is implicitly or explicitly anticipated by the prior art of record.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Am. J. Heart Circ Physiol. 311: H1160-H1169, 2016).
The instantly claimed invention is broadly drawn to a method for treating a metabolic disorder in a subject comprising administering to the subject a therapeutically effective amount of at least one agent capable of antagonizing BCKDK (claim 14), wherein the method according to claim 14, further comprises administering another agent and/or therapy to treat the metabolic disorder (claim 15), and wherein the additional therapy comprises a BCAA-deficient diet.
Wang et al teach administering BT2 to a subject post-myocardial infarction (MI) cardiac dysfunction and remodeling and they teach that BT2 is a novel BCKDK inhibitor (they call it BDK inhibitor in short) (see pg.H166, left col. and Fig. 7).  Wang et al teach that oral BCAA supplementation affected post-MI cardiac apoptosis, inflammation, and fibrosis through activating mTOR (see H1165, right col.). They teach that oral BCAA administration aggravated chronic ischemia-induced  adverse cardiac structural changes  (see H1165, left col.), and heart weight-to-body weight ratio (Fig. 4D). They teach that these results clearly show that cardiac BCAA accumulation exacerbates post-MI remodeling in the mTOR -dependent fashion. Therefore, it would have been prima facie obvious to one skill in the art at the time of invention to substitute the normal diet of a subject having metabolic disease with a BCAA deficient diet as taught by Wang et al and continue to treat the subject in need thereof by administering an effective amount of BT2 which is capable of inhibiting BCKDK as taught by Wang et al. One skill in the art would have been motivated to do so because Wang et al teach that BCAA exacerbate post-MI progression (H1165, right col.). Further, one of the skill would have a reasonable success in providing a diet deficient to subject having a metabolic disease as wang et al teach that oral administration of BCAA exacerbate a metabolic disease in a subject. Therefore, the instantly claimed invention would have been obvious over the teachings of the prior art.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646